Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0012664 (hereinafter D1) in view of KR 2015-0013972 (hereinafter D2) and further in view of KR 2015-0068806 (hereinafter D3).
	Regarding claim 14, D1 discloses a sealed and thermally insulating storage tank for a fluid that is anchored in a load-bearing structure that is built into a ship, the ship having a longitudinal direction (figures 1 and 3), 
	the tank having a loading/unloading tower (120) suspended from a ceiling wall of the load-bearing structure (paragraph 0029), the loading/unloading tower including first, second and third vertical pylons, each pylon having a lower end, (figure 3 and paragraph 0034); 
	the loading/unloading tower has a base (125) that extends horizontally and that is fastened to the lower end of the first, second and third pylons (figure 3, paragraph 0033);
	the loading/unloading tower also carrying at least a first pump (paragraph 0032) 
	D1 does not disclose that the base has a central stiffening structure, said central stiffening structure having two stiffening members that are inclined in relation to the longitudinal direction of the ship, one of the stiffening members extending in a straight line from the third pylon to the first pylon, and the other stiffening member extending in a straight line from the second pylon to the third pylon.
	D2 teaches a base plate for a pump tower in a ship (paragraph 0003), in which the base has a central stiffening structure (230), said central stiffening structure having two stiffening members that are inclined in relation to the longitudinal direction of the ship, one of the stiffening members extending in a straight line from the third pylon to the first pylon, and the other stiffening member extending in a straight line from the second pylon to the third pylon (figure 2).
	D2 teaches that an advantage of this configuration is to increase the strength of the base plate (paragraph 0023).
It would have been obvious to one skilled in the art to modify the base plate of D1 to have the stiffening structure of (D2) for the purpose of increasing the strength of the base plate.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	D1 also does not disclose that the pump is fastened to the base and fitted with a suction member.
	D3 teaches that it is known such a ship to fasten the pump and suction member (130) to the pump tower (100)(figure 3) by fastening the pump to a base (structure which connects pump 130 to pylons 112).
It would have been obvious to one skilled in the art to modify the system of D1 to fasten the pump and suction member to the pump tower, based on the teaching of D3, as a routine selection of a known and simple configuration for securing and positioning the pump.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Response to Arguments
Applicant’s arguments, filed 09/22/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. 112(b) have been fully considered in light of the accompanying amendment and are persuasive.  The rejection of claims 1-17 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 09/22/2022 with respect to the rejection of claim 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The applicant argues that the cited prior art fails to teach a pump which is fastened to the base structure. D3 shows a pump (130) which is located at a lower end of a tower (100, Figure 3). And which is further fastened to a base structure located at the lower end of the tower (structure which attaches pump 130 to pylons 112). It would therefore be obvious when modifying the D1 reference in light of D2 and D3 to fasten a pump to a base structure located at a lower end of a tower formed by a number of pylons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the pump positioned outside of the triangular prism, and the lateral flange) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a pump located outside of a triangular prism formed by a set of pylons and which is aligned with a support foot in a transverse plane to a longitudinal direction of a ship, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,405,540 discloses a marine fluid storage tank having a pumping tower which extends to a lower limit of the tank, the pumping tower being formed from several pylons as a triangular prism.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753